Filed: 12/2/2015 2:33:24 PM
                                                                       JOHN D. KINARD - District Clerk
                                                                              Galveston County, Texas
                                                                                Envelope No. 8055212
                                                                                     By: Pamela Stines
                                                                                 12/2/2015 2:40:26 PM


                    UNITED STATES DISCTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS                     FILED IN
                       GALVESTON DIVISION                    14th COURT OF APPEALS
                                                                HOUSTON, TEXAS
                                                             12/4/2015 12:09:18 PM
  JAMES KEITH WINGATE
                                                             CHRISTOPHER A. PRINE
    PRO-SE PLAINTIFF.                                                 Clerk
                                                  CASE NO.
        VS.
 GALVESTON COUNTY COURT
   AT LAW NO. 2
 GALVESTON TEXAS

    DEFENDANTS

RE: CASE NUMBER 15-FD-1440



     EMERGENCY AND EXPIDITED HEARING ON MOTION OF VIOLATION
     OF SIXTH AND FOURTEENTH AMENDEMENT RIGHTS AND DUE
      PROCESS AS DEFINED BY FEDERAL AND STATE STATUES

                                 PARTIES

1 JAMES KEITH WINGATE 1612 COUNTRY MEADOWS LANE SANTA FE TEXAS 77517
  DEFENDANT AND PLANTIFF IN CAUSE NUMBER 15-FD-1440

2.COUNTY COURT AT LAW NUMBER 2 GALVESTON TEXAS

3.JANA LANDRY ATTORNEY SERVICE THROUGH E -MAIL JANA LANDRY@PRODIGY.NET

4.KAREN S. WINGATE THROUGH ATTORNEY JANA LANDRY




                              JURISDICTION
THE JURISDICTION IS CORRECT

                                VENUE
THE VENUE IS CORRECT
                             PLEADING

James Keith Wingate Pro-Se seeks immediate Relief from the assigned
Court Because he has been Denied Equal access and Due Process
His 6th and 14th ammendment rights have been violated Because:

1. In a divorce filed on or about June 16th 2015
2. Mr. wingate saw the first violation of Due process when a County Court Judge
   violated a Bankruptcy stay filed July 1 2015 Dominat Jurisdiction
   recognized by Presiding Judge and Order issued July 1
   Asst. Judge in fact violated that stay on July 2nd by allowing parties
   to take steal procur and hide personal and family items subject to
   protection under section

3. To Date Mr. Wingate has had to file an advesary two recusals of judges
   one motion for Mandamus with a notice to court of second to follow
   one motion on contempt one motion for emergency consideration
   one expidited motion because a malicious charge was filed against him
   while he was at his house by agreement by the efforts of Jana Landry
   And Karen S. Winagte and had to post bond and suffer embarassment
   this expidited motion is still yet to be heard

4. Mr. Wingate fears for his safety and liberty and the Judges and process
   as Defined has not only failed but appears to be broken

                               DUE PROCESS
   As defined by Law guarantees me Equal access with no fear of bias or discrimination
   no fear of loss of liberty or life no fear of false imprisonemnt or harassment
   Not only should I be able to question these actions as My rights guarantee
   But should not fear retalitory actions because I do there have been Paperwork
   Issues addressed Mz. Landry filed a Petition with the court and civil Process
   documents showing the wrong address for service the pleadings as to discovery level
   Are incorrect she has denied me any information related To Karen S. wingate
   Im wondering what the next shoe will be dropped

                          SUMMARY OF FACTS

 Plantiff in this action for emergency relief Requests an immediate hearing
 And offers to the court Oral argument for federal intervention because
 His civil rights have been ignored pro-se is not a legitimate term in this court
 He is afraid for his life and liberty the assistant judge has answered a recusal
 Motion that I didnt even file I have had to ask the Regional Judges son
 To Recuse himself to avoid Judge Bias being shown I have been arrested for
 Trespassing on the property I own           Oral argument Requested
                               PRAYER

 James Keith Wingate seeks immediate relief in an action thats in abatement
 A presiding Judge facing recusal the assistant Judge denying recusal on unflied
Motions after a Violation of a federal stay a motion for summary judgment
two motions of contempt one motion for harassment one motion for expidited
Reconsideration two recusal motions on presiding Judge one Advesary
and one Motion for Mandamus all ive gotten is a Realization of what the
True definition of a want of Prosecution is Im Requesting an immediate
Order estopping any further action Pending investigation of this cause
and parties to this cause

                                                        Respectfully Submitted

                                                               James Keith Wingate


   Notice of Service: This motion for Expidited hearing will be forwarded to the
   district clerk Of Galveston County with notice of this Leave to file in Federal court in
   accordance with Rules and has been E filed with said court
   on December 2nd 2015 a true and correct copy will be sent to Jana Landry
  through her e mail service at janalandry@prodigy.net and Karen Wingate through counsel




 Afadavit of Fact Now appears James Keith Wingate and swears all content in this
 motion and all statements made are based on his best recollection of facts experienced
 and any and all documents that may be requested or offered have been obtained from my
       Personal Records or are the true and correct filings from my hand

   Sworn December 2nd 2015




                                                       \s\ James Keith Wingate


                                                          James K Wingate
                                                              Pro – Se
                                                      1612 country meadows ln
                                                        Santa Fe Texas 77517
                                                         409-457-5147
                                                       Kwing94030@aol.com
                    ORDER

ON DECEMBER 2ND 2015 JAMES KEITH WINGATE APPEARED
SEEKING HEARING ON MOTION FOR VIOLATION OF 6TH
AND 14TH AMENDEMENT RIGHTS VIOLATIONS ON AN EXPIDITED
EMERGENCY AND DENIAL OF DUE PROCESS AS GUARANTEED




                PRESIDING JUDGE


                 GRANTS ORDER


                 DENYS ORDER




                                    \s\ James Keith Wingate



                                      James K Wingate
                                          Pro – Se
                                   1612 country meadows ln
                                     Santa Fe Texas 77517
                                      409-457-5147
                                   Kwing94030@aol.com